Citation Nr: 1020484	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease, prior to April 22, 2008.

2.  Entitlement to an initial evaluation in excess of 30 
percent for coronary artery disease, from April 22, 2008.

3.  Entitlement to an increased rating for hypertension with 
atypical chest pain, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for an increased rating for 
hypertension and for a total rating.  The Veteran also 
disagrees with the July 2004 rating decision that granted 
service connection for coronary artery disease, and assigned 
a 10 percent evaluation for it, effective October 2000.  This 
case was previously before the Board in July 2007, at which 
time it was remanded for additional development of the 
record.  Based on the receipt of additional evidence, the RO, 
by rating action dated November 2009, assigned a 30 percent 
evaluation for coronary artery disease, effective April 22, 
2008.

In the July 2007 determination, the Board denied the 
Veteran's claim for service connection for a right knee 
disability.  Accordingly, this decision is limited to the 
issues set forth on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that 
additional development is needed for the claims on appeal.

In a September 2005 letter the RO requested records from the 
Social Security Administration pertaining to a recent claim 
for benefits the Veteran had filed.  Records from SSA were 
received, but these records pertained to a different person.  
The February 2006 supplemental statement of the case referred 
to these records and considered them in making its 
determination in this case.  Although it is not clear whether 
SSA benefits were granted, medical evidence pertaining to the 
claim is potentially relevant to the Veteran's claims 
currently on appeal and the records should be requested.  See 
38 C.F.R. § 3.159(c)(2) (2009); See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In addition, the Board notes that after increasing the rating 
for the Veteran's coronary artery disease to 30 percent, 
which thereby increased the Veteran's combined evaluation to 
70 percent, the RO/AMC continued the denial of entitlement to 
a TDIU because the Veteran did not meet the 38 C.F.R. 
§ 4.16(a) criteria and extraschedular consideration was not 
warranted.  The RO/AMC reasoned that the Veteran did not have 
a single disable evaluated as 40 percent disabling.  However, 
that assessment is incorrect.  Pursuant to 38 C.F.R. 
§ 4.16(a), for purposes of establishing a single 40 percent 
disability, disabilities of one or both lower extremities or 
disabilities affecting a single body system will be 
considered as one disability.  The Veteran is service 
connected for bilateral pes planus evaluated as 30 percent 
disabling and a flat topped talus of the right foot evaluated 
as 20 percent disabling.  The combined evaluation for these 
two disabilies is 50 percent when considering the bilateral 
factor.  See 38 C.F.R. §§ 4.25, 4.26.  Similary, the combined 
evaluation for the Veteran's two cardiovascular conditions 
(coronary artery disease and hypertension) is 40 percent.  
Clearly, the Veteran currently meets the criteria set forth 
in 38 C.F.R. § 4.16(a) for consideration of TDIU.  Upon 
readjudication, the RO/AMC should consider the claim pursuant 
to 38 C.F.R. § 4.16(a).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request a copy of 
the Social Security Administration 
determination, and the medical evidence 
upon which that decision was based.  

2.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment for all 
medical providers from whom he has 
received treatment for his service-
connected disabilities since 2009.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran which are not duplicates of those 
already contained in the record.  In 
addition, request VA treatment records 
dating since May 2008 from the VA Upstate 
New York Healthcare System, to include 
the Niagra Falls Clinic.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record and adjudicate the claims 
(without consideration of the records in 
the claims file that concern another 
individual).  The claim for TDIU must be 
readjudicated pursuant to 38 C.F.R. 
§ 4.16(a) as the Veteran now meets the 
criteria for TDIU.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


